EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaime Holroyd on December 2, 2021.

The application has been amended as follows: 
In claim 1, line 10, “extending away from the respective longitudinal edge of the top opening and” is added after “width”.
In claim 12, line 1, “the width of” is added to the end of the line.
In claim 12, line 2, “has a width of” is deleted and “is” inserted therefor.
In claim 26, line 1, “a” is deleted and “the” inserted therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, individually or in combination, discloses or teaches a conduit weighting device comprising a container that forms an underside channel to receive a conduit and a top opening with flaps attached only to respective opposite longitudinal edges of the top opening, wherein each of the flaps has a width extending away from the respective longitudinal edge of the top opening and greater than the distance between the opposite longitudinal edges of the top opening of the container.
Connors (US 2014/0255104) discloses a conduit weighting device (e.g. Fig. 1) comprising a container that forms an underside channel to receive a conduit (e.g. claim 1, Fig. 1) and a top opening with flaps attached to respective opposite longitudinal edges of the top opening (e.g. 2, Fig. 1).  Connors does not disclose that the flaps are attached only to respective opposite longitudinal edges of the top opening, or that each of the flaps has a width extending away from the respective longitudinal edge of the top opening and greater than the distance between the opposite longitudinal edges of the top opening of the container.  There is no teaching to modify the flaps of Connors to have a width greater than the distance between the opposite longitudinal edges of the top opening of the container, and such a modification would result in difficult closure because of the significant amount of extra material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

/S.N.L./Examiner, Art Unit 3678